Citation Nr: 1531470	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome (RLS).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, including depression and anxiety, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disabilities for the period from October 30, 2013.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1986 and October 1990 to July 1991.  His second tour included service in the Persian Gulf War (PGW) theater.  He also had subsequent National Guard service.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A September 2009 rating decision, in pertinent part, denied a petition to reopen the RLS and headaches claims.  In March 2010, a Decision Review Officer (DRO) reopened the RLS and headache claims and denied the claims on the merits.  In a November 2012 rating decision, entitlement to a TDIU was denied.  The psychiatric claim was also denied in a separate November 2012 decision. 

The Veteran testified at RO hearings in August 2010, July 2011, and March 2013; the transcripts are of record.  In October 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; the transcript is of record.

In the Introduction of the March 2014 Board decision, it was determined that the migraine headaches claim was deemed a different disease process from the headaches associated with his service-connected sinusitis/rhinitis, and was characterized as a service connection issue on the merits, rather than a new and material issue.  The Board reopened the claim of entitlement to service connection for RLS, and remanded the issues of entitlement to service connection for RLS, an acquired psychiatric disability, and migraine headaches, and also remanded the issue of entitlement to a TDIU for the period from October 30, 2013.   

The Board previously referred the issue of entitlement to benefits under 38 U.S.C.A. § 1151  for right upper extremity neuropathy which had been raised by the record.  The Appeals Management Center (AMC) referred this issue to the AOJ in an October 2014 memorandum; however, to date such issue has not been adjudicated.  Thus, this issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In a VA Form 21-4138, Statement in Support of Claim, received by the RO in February 2014, the Veteran requested Board video hearing in lieu of a DRO hearing for his NOD.  It is not clear what issue this submission is referred to, thus is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for an acquired psychiatric disability and migraine headaches, and entitlement to a TDIU from October 30, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The weight of the evidence shows that the Veteran has restless leg syndrome as a result of active service.


CONCLUSION OF LAW

The criteria to establish service connection for restless leg syndrome have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. §§ 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

At the Board hearing, the Veteran testified that he believes his restless leg syndrome began shortly before he got back from the Persian Gulf, but definitely right after he got back he noticed the symptoms.  See 01/29/2014 Virtual VA, Hearing Transcript at 24.

A January 1997 VA examination (Volume 1) report reflects the Veteran's complaints of leg twitching/jumping while he is trying to relax, more so with the left leg than the right leg.  He reported these symptoms had been occurring for approximately five years and he noticed them getting worse approximately three and a half years earlier.  RLS was diagnosed.  A February 1997 Polysomnogram Report (Volume 2) reflects no evidence of obstructive sleep apnea but mild periodic leg movement during sleep arousal index.  The Veteran had reported to the examiner that this problem began four years prior after service in the Persian Gulf.  He reported that his legs would involuntarily jump while lay down and it has gotten progressively worse.  

At an April 1998 RO hearing (Volume 2), the Veteran testified that his restless leg was first brought to his attention after his active service in his workplace as a firefighter. In a March 2002 VA examination report it was opined that the RLS was not related to service in the Persian Gulf.  See T. at 9-10.  

In May 2014, a VA examiner reviewed the Veteran's claims folders and diagnosed restless leg syndrome.  The examiner noted that the Veteran was diagnosed with restless leg syndrome in approximately 1997.  This was confirmed by a specific neurology compensation examination in January 2002.  The history mentions these sensations he had when he was in Saudi Arabia.  The 1997 examination report specifically mentioned a history of leg twitching beginning in 1991.  This started out with sleep and was noted by the Veteran's wife, according to the history.  Thus, the examiner concluded that it would appear that restless legs began in the early 1990s, specific timeframe unknown.  

In light of the opinion of the May 2014 VA examiner, which was based on review of the Veteran's and his wife's lay assertions and the examinations of record, the Board finds that the evidence is in relative equipoise and the claim will be granted based on the basis of the application of benefit of the doubt in the Veteran's favor.  In light of the contentions of the Veteran and the positive opinion of record, the Board finds that service connection is warranted for restless leg syndrome.


ORDER

Entitlement to service connection for restless leg syndrome is granted.


REMAND

Acquired psychiatric disability, other than PTSD

In March 2014, this matter was remanded to obtain a VA opinion as to whether the Veteran's mental symptoms met the DSM-IV criteria for a separate diagnosis of depression or major depressive disorder.  

In May 2014, a VA examiner reviewed the claims folder and found that the Veteran's reported mental symptoms did not meet the DSM-IV criteria for a separate diagnosis of depression or major depressive disorder and determined that his symptoms were part and parcel with his PTSD symptomatology.  

In an October 2014 rating decision, the AMC "granted" service connection for PTSD with alcohol abuse, depression, and anxiety and continued the 70 percent rating which had already been assigned to service-connected PTSD.  The AMC determined that this constituted a full award of the benefit sought on appeal.

The Board has determined, however, that this did not constitute a full grant of the benefit sought on appeal, as the Veteran was seeking entitlement to service connection for an acquired psychiatric disability other than PTSD.  Essentially, he was seeking entitlement to separate compensation or a separate disability rating for this disability, and the October 2014 rating decision did not grant this benefit.  The findings in the October 2014 rating decision did not result in a higher benefit for the Veteran.  Thus, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, remains in appellate status.  

As such, the AMC/RO must issue a supplemental statement of the case which considers all of the evidence on file, to include the May 2014 VA examination.  38 C.F.R. § 19.31.  

Migraine headaches

In March 2014, this matter was remanded to obtain an opinion from an ENT examiner as to whether the Veteran's long-standing reported history of headaches was due to his sinusitis pathology or to a separate entity.  

In May 2014, a VA examiner opined that the Veteran's headaches are a separate entity from his service-connected sinusitis.  The examiner stated that the question of whether his headaches are directly service-connected as a distinct entity would be best addressed by either a medical or neurologic examiner rather than an ENT examiner.  The examiner also indicated that the opinion was limited by not having interviewed or examined the patient personally.  The examiner commented that the Veteran's headaches are more likely migraine headaches, for which apparently he has previously been denied service connection.  The examiner concluded that the Veteran's migraine headaches were not due to or aggravated by his sinusitis, but did not proffer an opinion as to whether his headaches were due to active service.

Thus, remand is necessary to schedule the Veteran for a VA examination with a neurologist to determine the etiology of his migraine headaches.  

TDIU

In the March 2014 Board decision, entitlement to a TDIU for the period prior to October 30, 2013 was denied, and the issue of entitlement to a TDIU from October 30, 2013 was remanded to obtain an opinion from the PTSD examiner as to whether he has occupational impairment due to his PTSD and alcohol dependence.  The May 2014 VA examiner opined that the Veteran's PTSD and alcohol dependence results in moderate occupational and social impairment with reduced reliability and productivity.  The examiner, however, did not provide further rationale for this opinion, nor did the examiner adequately address whether the Veteran is able to maintain substantial gainful employment as a result of his PTSD.  Moreover, an opinion has not been sought as to the effect of his other service-connected disabilities on his ability to maintain employment.  Finally, in light of the grant of service connection for RLS, the claim for a TDIU should be readjudicated.  

The Board also acknowledges the assertions of the Veteran's representative that while the RO sent the Veteran a May 2014 letter asking the Veteran about his work history, it was not fully clear as to what form he was to use and whether or not he needed to respond if he had no recent work history.  See 06/20/2015 VBMS entry, Correspondence.  Thus, the Veteran should be requested to provide further information regarding his work history.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, regarding all of his relevant employment information related to any work he has performed, including as a truck driver, for the period beginning October 30, 2013. The information should include hours worked and the amount of all earnings.  The AMC/RO will also seek relevant information from all employers identified by the Veteran.

2.  Schedule the Veteran for a VA examination with a neurologist to assess the nature and etiology of his claimed migraine headaches.  The examiner should review the paper and virtual folders in conjunction with the examination.  

The examiner should respond to the following:

a)  Whether the Veteran's long-standing reported history of headaches is at least as likely as not (a 50 percent or higher degree of probability) related to his service-connected sinusitis pathology; or, is it a separate entity? 

b)  Are the Veteran's headaches at least as likely as not (a 50 percent or higher degree of probability) related to his active service?  

When addressing this question, the examiner is advised that the Veteran's reported lay history of onset of symptoms in or shortly after his active service must be considered in assessing the medical records and rendering an opinion.

c)  Are headaches at least as likely as not (50 percent or greater probability) caused by service-connected sinusitis?

d)  Are headaches at least as likely as not (50 percent or greater probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected sinusitis? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  Request that a VA physician(s) with appropriate expertise review the paper claims folders, VBMS, and Virtual VA to provide an opinion as to whether the Veteran's service-connected disabilities (PTSD, tinea versicolor, chronic bilateral maxillary and ethmoid sinusitis, alopecia of the scalp, residual of injury, left (dominant) little finger, tinnitus, and RLS) precludes him from obtaining or maintaining substantially gainful employment commensurate with his level of education and prior work experience and training.  

Examinations should be scheduled only if deemed necessary by the VA physician(s).

Such opinion(s) should contain a complete and clear rationale.

4.  Readjudicate entitlement to service connection for migraine headaches and an acquired psychiatric disability, other than PTSD, and entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a).  If the claim is not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


